DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021 has been entered.
Response to Amendment
The amendments filed with the written response received on February 19, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 5, 11-12, 21, 28 and 36 have been amended; claims 2-4, 8-9, 14, 17, 19-20, 22, 24-27, 29-35, and 38-39 are canceled; and claim 37 is withdrawn from further consideration (pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim due to Applicant’s election without traverse of Group I (a shoe), Species A (Figs. 1-3) in the reply filed on May 5, 2020). Accordingly, claims 1, 5-7, 10-13, 15-16, 18, 21, 23, 28 and 36-37 are pending in this application, with an action on the merits to follow regarding claims 1, 5-7, 10-13, 15-16, 18, 21, 23, 28 and 36.

Objections to the drawings;
Previous objections to the specification;
Objections to the claims;
Previous objections under 37 USC 112(a).
Information Disclosure Statement
The listing of references in the specification (listed in paras. 03-04) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 5 and 12 each recite, “at least one sole structure [being comprised] of a group consisting of a stud receiving portion, and a blade….”   As detailed below in the claim rejections under 35 USC 112(a), the specification does not provide proper antecedent basis for footwear with an electrically conductive portion with a body and a shaft as well as having a blade.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 12 (and claims 6-7, 10-13, 15-16, 18, 21, 23, 28, and 36 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5 and 12 each recite, “at least one sole structure [being comprised] of a group consisting of a stud receiving portion, and a blade….”  However, previous in claim 1 (from which claim 5 depends) and earlier in claim 12, the electrically conductive portion is recited as having a body portion and a shaft.  Para. 0067 recites, “Depending upon the sport or leisure activity for which the shoe 10 is intended to be used, the outer sole face 16 may include integrally-moulded detents, raised protections or blades or 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12 and 15 (and claims 5-7, 10-11, 13, 16, 21, 23, 28, and 36 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and 12 are indefinite as each recites, “a covered upper portion….”  It is unclear as to what is meant by “covered” as it could mean the upper portion is covered with some sort or structure.  However, when looking to the written description and drawings, even after amended by Applicant, there is no further disclosure of how the upper is “covered” (see paras. 10 and 50) as it appears Applicant has amended the 
Claim 12 is indefinite as it recites, “wherein said sole is comprised of: at least one sole structure being comprised of a group consisting of a stud receiving portion and a blade, and [said sole comprised of ] a slit in said inner sole face, said electrically conductive portion extending through a respective sole structure….” As “a respective structure” is recited, it is unclear if this is referring to the “at least one sole structure” or to another sole structure.  Examiner respectfully suggests amending to recite the respective sole structure being referred to.
Claim 15 is indefinite as it recites, “said exposed conductive wire ….” It is unclear as to what the conductive wire is exposed to as it is encapsulated in the sole of the shoe.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Franey (US 5653047) in view of Sanchez (US 2016/0021981).
Regarding claim 1, Franey discloses an article of footwear (10) for grounding the a human body to earth (see col. 2, lines 26-35), comprising: a covered upper portion (42, as can be seen in Fig. 1, 42 envelops and therefore covers at least a portion of a foot); a sole (12) having an outer sole face (16) distal to said covered upper (as can be seen in Fig. 1) and an inner sole face (14) proximate to said covered upper portion (as can be seen in Fig. 1, 14 is near 42); an electrically conductive portion (24) extending through the sole from the outer sole face toward said inner sole face (as can be seen in Fig. 1);  an electrically conductive layer (combination of 26/32/34) extending over a portion of the inner sole face (as can be seen in Fig. 1), wherein said electrically conductive portion is outwardly projecting from said outer sole face (as can be seen in Fig. 1 where 24 projects past the sole) so as to form an electrical conduction path the ground relationship from said inner sole face to said shaft through said electrically conductive layer (as can be seen in Fig. 1, where 24 contacts the ground and extends entirely through the sole and contacts the electrically conductive layer 26/32/34).

Sanchez teaches studded footwear wherein each of the threaded screw studs (32/35-39) is comprised of a body portion (lowermost 40 as seen in Fig. 6A) and a shaft (combination of 20/30/32/34/uppermost 40 in Fig. 6A/50) being disposed through said body portion (as can be seen in Fig. 4) and said body portion and said shaft portion outwardly projecting from said outer sole face (110, as can be seen in at least Fig. 5, both the body portion and the shaft portion project past 110).
Franey and Sanchez teach analogous inventions in the field of studded footwear.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use modify the configuration/attachment of the electrically conductive portion/studs of the footwear of Franey as taught by Sanchez in order to use studs “with the ability to adjust to specific movements on an athletic field, while simultaneously minimaxing stress and impact on muscles, joints, and ligaments” (para. 0010 of Sanchez).
When used in combination, only the configuration/attachment of the electrically conductive portion/studs (24 of Franey) is being modified, and not the materials, and therefore the electrical conduction path is preserved.
Regarding claim 5, the modified footwear of Franey discloses wherein said sole is comprised of a stud receiving portion (portion of 12 of Franey that extends round and receives 24 of Franey).
.

Claim 28 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Franey and Sanchez, as applied to claim 1 above, and further in view of Elsey (US 7055266).
	Regarding claim 28, the modified footwear of Franey discloses wherein the electrically conductive layer (combination of 26/32/34) comprises a layer of conductive tape or fabric (as at least 26 can be considered a fabric as it is flexible and relatively 2-dimensional so that it can be shaped to be draped or formed into a garment), further comprising an insole (40) being positioned above said layer of conductive tape (see Fig. 1).
	Franey does not expressly disclose the insole being comprised of a cushioning layer formed from a woven fabric material, said woven fabric material being comprised of a conductive yarn.

	Franey (as modified by Sanchez) and Elsey teach analogous inventions in the field of shoe soles with for static dissipation.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the insole of the Franey of a woven fabric with a conductive yarn as taught by Elsey in order “to provide a controlled resistance through the insole” (col. 2, lines 50-55 of Elsey) and to provide “for increased control of electrostatic dissipation” (col. 3, lines 10-15 of Elsey).

Claim 36 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of  Franey and Sanchez, as applied to claim 1 above, and further in view of Patchen (US 3281624).
	Regarding claim 36, the modified footwear Franey discloses all the limitations of claim 1 above, but does not expressly disclose further comprising a soluble coating being applied to said covered upper portion and said sole, said soluble coating being comprised of a conductive compound.  
	Patchen teaches footwear (11/12/13) comprising a soluble coating (acetylene black filled latex, considered soluble as it can be dissolved by at least one other liquid 
	Franey (as modified by Sanchez) and Patchen teach analogous inventions in the field of shoe with for static dissipation.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a conductive coating to the footwear of Franey as taught by Patchen in order to add additional static dissipative features required in environments like operating rooms  where “electrostatic discharge from the body and articles of wearing apparel is oftentimes sufficient to cause explosions of gases and dust, particularly explosions of highly volatile and inflammable anesthetic compositions” (col. 1, lines 30-37 of Patchen).
Response to Arguments
Applicant’s arguments, filed February 19, 2021, regarding the patentability of claim 1 and its dependents have been fully considered but they are not persuasive as the amendment to over the previous 35 USC 112(a) rejection of claim 1 has broadened claim 1 and as can be seen above, claims 1 and 5-6 can be rejection by prior art.  However, in light of the limitation, “at least one sole structure [being comprised] of a group consisting of a stud receiving portion, and a blade….” in claims 5 and 12, claims 7, 10-13, 15-16, 18, 21, and 23 are not subjected to a prior art rejection.  Examiner respectfully suggests Applicant call Examiner at 571-270-0673 for an interview to expeditiously resolve outstanding issues.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732